EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/16/2020 has been entered.

Application and Claims Status
Applicant’s amendments and response filed on 07/16/2020 and 02/26/2021 are acknowledged and entered.

Claims 87-90, 94, 107-115, and 117-120 were pending and allowable.  In the amendment as filed, applicants have added and cancelled claims 121-207.  No claims have been amended.  Therefore, claims 87-90, 94, 107-115, and 117-120 are currently pending and allowable.  Further, the substitute specification including the abstract are acknowledged and entered.



It is relevant to note that as stated in the Notice of Allowance mailed on 05/19/2020, claims 87-90, 107-115, and 117-120 are allowable.  The restriction requirement among the species for a type of composition of the invention of Group I (Claims 87-95), as set forth in the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 07/16/2020 (i.e. four IDSs) have been reviewed as recorded in PTO-1449 forms.  Any line through reference(s) or crossout IDS(s) are due to the fact that the reference(s) or IDS(s) are either duplicate, no copy of the reference have been provided, and/or the copy provided does not correlates with the cited 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 26, 2021